DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed limitations “robot or robotic device”, “computer-based control system”, and “evaluation system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claims 3 and 10 are objected to because of the following informalities:  
In claim 3 line 1, “clam 1” should read “claim 1”.
In claim 10 line 2, “on damaged area” should read “one damaged area”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 12/10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the map" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “a structure” in line 1. However, claim 15 also recites “a structure” in line 11. It is unclear whether these two instances of the limitation is referring to the same structure or not. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7-8, 11, 13-15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (US 2016/0239013 A1), hereinafter Troy.
Regarding claim 1, Troy teaches a robotic platform 8 (Fig. 1, [0037], “base 8”), comprising: 
at least one robot 10 (Fig. 1, [0037], “robot 10”), 
at least one computer-based control system 80 (Fig. 1, [0040], “The robot controller 80 is preferably a computer programmed”), …, 
at least one communications system 82 (Fig. 1, [0040], “electrical cable 82”), wherein the communications system 82 is designed to communicate between the computer-based control system 80 and the at least one robot 10 (Fig. 1, [0040], “The robot controller 80 is preferably a computer programmed with motion control software for controlling the motion of the end effector 12 relative to the half-barrel fuselage section 2. The motion control commands are sent to a processor (not shown) inside the robot base 8 via an electrical cable 82”), and 
at least one evaluation system 10 that is designed to implement and process at least one nondestructive testing method ([0038], “the robot 10 depicted in FIG. 1 may be designed and programmed to perform non-destructive inspection of the outer mold line (OML) of the half-barrel fuselage section”).
 	Yet, Troy does not specifically disclose wherein the computer-based control system is at least in part located on the at least one robot. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Troy to locate the computer-based control system on the robot, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 

Regarding claim 3, Troy further teaches a structure 2 that is separate and independent from the robotic platform 8 (Fig. 1 shows that the structure/half-barrel fuselage section 2 is separate and independent from the robotic platform 8), wherein the structure has at least one surface ([0038], “the robot 10 depicted in FIG. 1 may be designed and programmed to perform non-destructive inspection of the outer mold line (OML) of the half-barrel fuselage section”). 

Regarding claim 5, Troy further teaches the at least one computer-based control system comprises at least one path-planning algorithm ([0060], “The LPS software also determines the required robot base offset adjustment to achieve the correct motion path for the robot 10 in this workcell and sends the robot base offset adjustment to the robot controller 80.”).

Regarding claim 7, Troy further teaches the at least one evaluation system collects measurements on the structure ([0041], “the LPS computer 48 determines the X, Y, Z values for measured passive target markers 30a-30c placed on the half-barrel fuselage section 2”). 

Regarding claim 8, Troy further teaches the at least one evaluation system conducts nondestructive tests on the structure 2 ([0038], “the robot 10 depicted in FIG. 1 may be designed and programmed to perform non-destructive inspection of the outer mold line (OML) of the half-barrel fuselage section”).  

Regarding claim 11, Troy further teaches the at least one evaluation system collects at least one data points that will be used for stiffener detection on the surface (Fig. 3, [0066], “the stiffeners 16a-16c have respective passive target markers 18a-18c attached near respective ends of the stiffeners. The position offset between the robot base 8 and the end of any stiffener can be determined in a well-known manner.”). 

Regarding claim 13, Troy further teaches the at least one robot comprises a robot that is mobile by any other suitable means or methods (Fig. 1, [0037], “The robot 10 comprises a robot base 8 that is translatable along a track 14”). 

Regarding claim 14, Troy further teaches the at least one robot comprises at least one sensor ([0038], “the end effector 12 may comprise a non-destructive inspection sensor”). 

Regarding claim 15, Troy teaches a method of evaluating a surface, the method comprising: 

providing a robotic platform 8 (Fig. 1) that comprises: 
at least one robot 10 (Fig. 1), 
at least one computer-based control system 80 (Fig. 1, [0040], “The robot controller 80 is preferably a computer programmed”) …, 
at least one communications system 82 (Fig. 1), wherein the communications system 82 is designed to communicate between the computer-based control system 80 and the at least one robot 10 (Fig. 1, [0040], “The robot controller 80 is preferably a computer programmed with motion control software for controlling the motion of the end effector 12 relative to the half-barrel fuselage section 2. The motion control commands are sent to a processor (not shown) inside the robot base 8 via an electrical cable 82”), and 
at least one evaluation system 10 that is designed to implement and process at least one nondestructive testing method ([0038], “the robot 10 depicted in FIG. 1 may be designed and programmed to perform non-destructive inspection of the outer mold line (OML) of the half-barrel fuselage section”); 
providing a structure 2 to be tested (Fig. 1); and 
utilizing the robotic platform to evaluate the structure through the implementation of at least one nondestructive testing method ([0038], “the robot 10 depicted in FIG. 1 may be designed and programmed to perform non-destructive inspection of the outer mold line (OML) of the half-barrel fuselage section”).
Yet, Troy does not specifically disclose wherein the computer-based control system is at least in part located on the at least one robot. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Troy to locate the computer-based control system on the robot, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 

Regarding claim 17, Troy further teaches a structure 2 that is separate and independent from the robotic platform 8 (Fig. 1 shows that the structure/half-barrel fuselage section 2 is separate and independent from the robotic platform 8), wherein the structure has at least one surface ([0038], “the robot 10 depicted in FIG. 1 may be designed and programmed to perform non-destructive inspection of the outer mold line (OML) of the half-barrel fuselage section”). 

Regarding claim 19, Troy further teaches the at least one computer-based control system comprises at least one path-planning algorithm ([0060], “The LPS software also determines the required robot base offset adjustment to achieve the correct motion path for the robot 10 in this workcell and sends the robot base offset adjustment to the robot controller 80.”). 

Claims 2, 4, 6, 9-10, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troy, in view of Deyle et al. (US 2017/0225336), hereinafter Deyle. 
Regarding claims 2 and 16, Troy does not specifically disclose the at least one communications system is designed to communicate remotely between the at least one robot and a home base component, a user, or a combination thereof.
However, in the same field of endeavor, Deyle teaches the at least one communications system is designed to communicate remotely between the at least one robot and a user ([0046], “a user can remotely access information via the remote access interface provided by the robots 100 to the central system 210”). 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Troy to provide remote communication between the robot and a user, as taught by Deyle, in order to allow the user to provide instructions to the robot when the user is out of sight of the robot, as suggested by Deyle. 

Regarding claims 4 and 18, Troy does not specifically disclose the at least one evaluation system evaluates the structure for at least one damaged area, at least one defect, or at least one additional structural problem that cannot be visually detected from the surface of the structure. 
However, Deyle teaches the at least one evaluation system evaluates the structure for at least one damaged area, at least one defect ([0134], “The robot 100 can detect objects within a proximity of the robot, for instance by capturing images of the objects and analyzing the images to identify the objects within the images … in the event that an object is broken or malfunctioning (such as an overflowing sink), the robot can attempt the repair the object, or can notify security personnel of the object.”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Troy to evaluate the structure for at least one damaged area, as taught by Deyle, in order for the robot to attempt to repair the damaged area or notify a user of the damaged area, as stated by Deyle in [0134].

Regardings claim 6 and 20, Troy does not specifically teach the at least one path-planning algorithm directs the at least one computer-based control system to drive the at least one robot or robotic device autonomously. 
However, Deyle teaches the at least one path-planning algorithm directs the at least one computer-based control system to drive the at least one robot or robotic device autonomously ([0117], “A robot can receive instructions to perform security operations from the security system 734, for instance autonomously (without explicit instructions from an operator or other external entity) during the normal course of operations, for instance as part of a patrol routine”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Troy to drive the robot autonomously, as taught by Deyle. This modification will result in a system that does not require a constant presence or attention of a user and thus, allow the user to do other work. 

Regarding claim 9, Troy does not specifically teach the at least one evaluation system collects at least one data point that will be used to produce a map of the structure. 
However, Deyle teaches the at least one evaluation system collects at least one data point that will be used to produce a map of the structure ([0108], “objects can be detected during the robot's movement (for instance, by the cameras 722), and information describing the detected objects and the location of the detected objects can be included within a semantic map.”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Troy to include a map of the structure, as taught by Deyle, in order to provide the map to an entity external to the robot, for instance the central system, for storage and/or subsequent use, as stated by Deyle in [0108]. 

Regarding claim 10, Troy does not specifically teach the map of the structure shows at least one edge, at least one defect, at least one damaged area, at least one additional structural problem, or a combination thereof. 		
However, Deyle teaches the map of the structure shows at least one defect, at least one damaged area ([0156], “in response to detecting a broken window, the robot can update a semantic map to indicate that the window is broken”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Troy to show at least one damaged area on the map of the structure, as taught by Deyle, in order to notify a user of the damaged area and to come to repair the structure, as suggested by Deyle in [0156]. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troy, in view of Deyle, and in further view of Georgeson et al. (US 2018/0361571 A1), hereinafter Georgeson. 
Regarding claim 12, neither Troy nor Deyle teaches the at least one additional structural problem comprises a structurally weak area, an area that comprises an undesirable or unsuitable material, or a combination thereof. 
However, in the same field of endeavor, Georgeson teaches the at least one additional structural problem comprises an area that comprises an undesirable or unsuitable material ([0058], “The infrared thermography computer 8 is programmed to process infrared imaging data to detect and locate material edges, foreign objects under the surface of the material, or other material anomalies, such as delaminations and out-of-tolerance porosity.”).
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Troy, as modified by Deyle, to evaluate a structural problem including an undesirable or unsuitable material, as taught by Georgeson, in order to replace the structure with an appropriate and suitable material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664